               Case 2:19-cr-00576-ACA-HNJ Document 51-2 Filed 05/04/21 Page 1 of 1                           FILED
                                                                                                    2021 May-04 PM 01:23
                                                                                                    U.S. DISTRICT COURT
                                                                                                        N.D. OF ALABAMA

                                                                                Valid Boards <rufflnajene@gmall.com>




(no subject)
<2055639514@myboostmobile.com>                                                                     Mon, Feb 1, 2:31 AM
To: <ruffinajene@gmail.com>




 I'm writing on behalf of my cousin TaShanna Sims.... TaShanna is a loving woman . I've known her all her life.
 In those years she have been a great inspiration to me as well as my children. Knowing, that through her life's
 journey (being a woman) it's been truly a great task. Growing up she was always sweet and full of joy. There
 was nothing she couldn't accomplish. TaShanna was never the type to bother others or engage in violence. She
 have always liked to work and take care of our elderly. Having her in my life means a great deal to me. She's
 always there when I need her . No, is not in her vocabulary when it comes to my children. She have been their
 aunt since they've been in this world. She is actually our support team in life. Even though she have a job she
 always get off work and come help me with my car lot trying to help me get it off the ground . When I thought I
 couldn't be successful she pushed and pulled me so I wouldn't give up. I have knowledge that she have
 encountered this situation in life but I'm asking this court to be graceful and kind .




                                         /ho
